PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/457,068
Filing Date: 28 Jun 2019
Appellant(s): Dewey et al.



__________________
Tyler J. Mantooth
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/26/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/1/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	The appellant argues (with respect to the 112(a) rejections), as in the previous actions, that the specification does have support for the claim language “the first reference state identifying the first zone as occupied with current data”. In previous actions, the appellant specifically cited pages 7-8 as support for the above limitation. In the “response to arguments” section of the final office action dated 2/1/2021, the examiner stated the following: “in pg. 7-8 of the specification the following is stated: “As shown by the exemplary reference values of the reference table 156 that correspond with different physical zones 146, a zone 146 can have a reference state of "O” that corresponds with a free distinction where the physical addresses of the zone 146 is not in any page table 148. A zone 146 may alternatively have a reference state of more than “1” that corresponds with the zone 146 being occupied and present in at least one page table 148.” and “With the recently freed list 182, the reference state/count in the reference table 150 will be 1 to indicate the corresponding zone/page is not in a page table 148”. This description describes that a value of “0” or “1” indicates that a zone is not present in a page table and that a value of “2” or more indicates that a zone is present in at least one table. Therefore the specification does not indicate that a reference state of “1” indicates that a zone contains current data as argued or that any reference state indicates that a zone contains current data but rather that the reference state indicates whether the data in the zone is in at least one page table or not.”
	Now the appellant has moved away from pg. 7-8 and now cites pg. 11-12 and Fig. 6 step 206 as support for the above limitation. Step 206 of fig. 6 does not overcome the 112 or provide support for “the first reference state identifying the first zone as occupied with current data”. As stated above with respect to pg. 7-8, the reference state indicates whether the data in the zone is in at least one page identifying the first zone as occupied with current data. The zone being used does not appear to equate to an indication of being current.

	As for the rejections under 112(b) does not appear to specifically argue any specific 112(b) rejection and instead argue the examiner’s reliance on pg. 7-8, which are the sections the appellant previously argued was the source of the support for the claim language subjected to the 112(a) and (b) rejections.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL ALSIP/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
Conferees:
/KEVIN L ELLIS/Primary Examiner          

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136                                                                                                                                                                                                                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.